       Case 1:15-cv-13065-PBS Document 372 Filed 05/19/21 Page 1 of 59



                   UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS
___________________________________
                                    )
UNITED STATES OF AMERICA ex rel.    )
CHRISTINE MARTINO-FLEMING, Relator )
                                    )
and                                 )
                                    )
COMMONWEALTH OF MASSACHUSETTS       )          Civil Action
ex rel. CHRISTINE MARTINO-FLEMING, )           No. 15-cv-13065-PBS
Relator                             )
                                    )
v.                                  )
                                    )
SOUTH BAY MENTAL HEALTH CENTERS,    )
COMMUNITY INTERVENTION SERVICES,    )
INC., H.I.G. GROWTH PARTNERS, LLC, )
H.I.G. CAPITAL, LLC, PETER J.       )
SCANLON, and KEVIN P. SHEEHAN,      )
                                    )
                     Defendants.    )
______________________________      )


                          MEMORANDUM AND ORDER

                               May 19, 2021

Saris, D.J.

                               INTRODUCTION

       This qui tam case involves allegations of false claims for

reimbursement for services provided by unlicensed and improperly

supervised social workers and counselors at South Bay Mental Health

Center, Inc. (“South Bay”).      The Commonwealth of Massachusetts and

Relator Christine Martino-Fleming bring this action against South

Bay;   Community    Intervention    Services;    Community    Intervention




                                     1
      Case 1:15-cv-13065-PBS Document 372 Filed 05/19/21 Page 2 of 59



Services Holdings, Inc.1 (collectively “C.I.S.”); H.I.G. Growth

Partners, LLC; H.I.G. Capital, LLC (collectively “H.I.G.”); Dr.

Peter Scanlon (“Scanlon”); and Kevin P. Sheehan (“Sheehan”).                  The

Plaintiffs specifically allege that the Defendants caused South

Bay to submit false claims for reimbursement to the Massachusetts

Medicaid agency in violation of the federal False Claims Act, 31

U.S.C. §§ 3729 et seq., and the Massachusetts False Claims Act,

Mass. Gen. Laws ch. 12, §§ 5 et seq.           The parties have filed cross-

motions for summary judgment.

      The Plaintiffs seek partial summary judgment with respect to

the falsity and materiality elements of their “false-presentment”

claims under the federal and state False Claims Acts against all

Defendants.    They further seek summary judgment with respect to

some of the affirmative defenses.

      The Defendants seek summary judgment on all claims on multiple

grounds.   The cross-cutting dispute applicable to all Defendants

is   whether   the   submitted    claims       are   false   under   the   state

regulations    and   whether     any    violations     are   material.        The

Defendants also argue that no reasonable juror could find scienter

or   causation.      Finally,    they       seek   summary   judgment    on   the




1 The Commonwealth settled its claims against South Bay, C.I.S.,
and C.I.S. Holdings.   However, the Relator has not settled the
federal False Claims Act allegations against these parties. South
Bay, C.I.S., and C.I.S. Holdings have declared bankruptcy and are
subject to an automatic stay.


                                        2
     Case 1:15-cv-13065-PBS Document 372 Filed 05/19/21 Page 3 of 59



Plaintiffs’ unjust enrichment claims against H.I.G., Scanlon, and

Sheehan.2

     After the hearing and review of the extensive briefing, the

Court ALLOWS in part and DENIES in part the Plaintiffs’ partial

motion for summary judgment (Dkt. 276) and ALLOWS in part and

DENIES in part the Defendants’ cross-motions (Dkt. 281; Dkt. 284;

Dkt. 289).

                              BACKGROUND

     Except where noted, the following facts are undisputed.

I.   South Bay

     South Bay, a for-profit mental health center, was founded by

Scanlon, a licensed psychologist, in 1986.       South Bay operates at

least 17 facilities in Massachusetts.3         It is composed of one

parent facility in Brockton, Massachusetts, as well as several

satellite programs.

     Most South Bay clients are members of the Massachusetts state

Medicaid program, MassHealth.      Payment for services received by

MassHealth members comes from a variety of sources.           MassHealth


2 The Complaint also includes claims by the Relator that the
Defendants made false statements material to false claims in
violation of 31 U.S.C. § 3729(a)(1)(B) and Mass. Gen. Laws ch. 12,
§ 5B(a)(2) (Counts 2 and 4).        In their opposition to the
Defendants’ motion for summary judgment, the Plaintiffs stated
that the Relator does not intend to pursue these claims.       The
Defendants’ motion for summary judgment on these two counts is
therefore allowed without opposition.
3  The parties dispute whether South Bay operated 17 or 18
facilities.


                                   3
       Case 1:15-cv-13065-PBS Document 372 Filed 05/19/21 Page 4 of 59



directly reimburses South Bay for the cost of some MassHealth

members’ services.       Other members receive coverage through the

Massachusetts     Behavioral     Health    Partnership     (MBHP),       which

contracts with MassHealth to provide managed care services.               The

remaining MassHealth members’ care is administered by managed care

organizations (MCOs) that contract with MassHealth.          MassHealth is

ultimately responsible for payment for all services that its

members receive, whether the coverage is administered by the agency

or through MBHP or the MCOs.

II.    South Bay’s Ownership and Leadership

       H.I.G. Capital is a private equity firm, and H.I.G. Growth

Partners is a subsidiary of H.I.G. Capital.          C.I.S., in turn, was

formed and incorporated by H.I.G. Growth Partners, H.I.G. Capital,

and Sheehan.    H.I.G. Growth Partners was the majority shareholder

of C.I.S. Holdings, which indirectly owns C.I.S.          During the time

in question, most seats of the C.I.S. Board of Directors were held

by employees of H.I.G., including Board members Nicholas Scola,

Steven Loose, and Eric Tencer.       The remaining two seats were held

by Sheehan and Scanlon.

       Scanlon acted as South Bay’s sole officer and director until

2012, when C.I.S. and C.I.S. Holdings purchased South Bay from

him.   After the sale, Scanlon became the Chief Clinical Officer of

C.I.S. and joined the C.I.S. Board of Directors.          Sheehan was the

Chief Executive Officer of South Bay and C.I.S. from April 2012 to


                                     4
        Case 1:15-cv-13065-PBS Document 372 Filed 05/19/21 Page 5 of 59



November 2016, after which time he remained on the Board of

Directors of C.I.S.          Mike Pelletier became the president and Chief

Operating Officer of South Bay in 2014.

III. Due Diligence Surrounding the Acquisition

        At the beginning of 2012, prior to the acquisition of South

Bay,    a    third-party      clinical   expert      conducted      a    due-diligence

report on the mental health center, which was sent to H.I.G. and

Sheehan. The report concluded that “[n]o serious survey compliance

issues, complaints or patient incidents were identified.”                         Dkt.

201-27 at 7.        However, the report also highlighted “[e]xamples of

documentation issues” and “poor quality of supervision” in its

findings.        Id. at 3.    It also recommended further training in the

areas       of   “clinical    documentation     of    patient       assessments     and

treatment” and “clinical supervision.”                  Id.        A Stock Purchase

Agreement provided by Scanlon as part of the sale of South Bay

stated       that   neither    South     Bay   nor    its   officers,        managers,

personnel, or health care providers were in violation of any health

care laws.

        South Bay’s Director of Outpatient Mental Health, Jennifer

Gearhart,        recalled     having     discussions        with        Scanlon   about

supervision at South Bay during the due-diligence period. Gearhart

testified that, after the acquisition, “the pressure to grow was

like astronomical compared to what it had been.”                        Dkt. 295-28 at

8.     She explained, specifically, that she had observed that South


                                           5
      Case 1:15-cv-13065-PBS Document 372 Filed 05/19/21 Page 6 of 59



Bay needed more licensed supervisors, noting that “[i]t was really

volume and, you know, as you increase volume, you need to increase

the number of supervisors that you’re having that are licensed.”

Id. at 5–6.

IV.   Concerns about Supervision and Hiring Practices at South Bay

      The Relator, Christine Martino-Fleming, was employed by South

Bay   from    June    2008    to     September     2013,      after     which    she   was

transferred to C.I.S.             She was the Coordinator of Staff Training

and Development at South Bay and at C.I.S., a position that

required her to visit South Bay facilities to train staff.                              In

doing so, she claimed to have observed that South Bay was providing

inadequate supervision to some of its clinicians.

      The    Relator       asserts    that   she       voiced    her    concerns     about

supervision and hiring practices at South Bay to Scanlon, Sheehan,

and others in early 2012. She specifically asserts that she raised

questions about unlicensed individuals receiving supervision from

unlicensed clinicians, a practice which she believed to be in

violation of the MassHealth regulations. For instance, the Relator

asserts      that    she    and    Scanlon       had    “at     least   four    or     five

conversations that were really substantive about” supervision

issues at South Bay and that she told Scanlon that South Bay was

acting “against regulations.”                Dkt. 321-2 at 40.               The Relator

described      Scanlon’s      response       to    her    concerns      as     apathetic,

explaining that Scanlon “often did not respond verbally, and he


                                             6
       Case 1:15-cv-13065-PBS Document 372 Filed 05/19/21 Page 7 of 59



would just go on to a different topic or just not answer my question

or concern.”        Dkt. 321-2 at 41.        She also recalled frequently

talking to Sheehan on the phone and in-person about her concerns

regarding unlicensed supervision at South Bay.             She further claims

that she discussed the issue with Sara Hart, South Bay’s Compliance

Officer.

       The Defendants dispute that the Relator ever voiced concerns

about South Bay’s compliance with the MassHealth regulations to

Scanlon, Sheehan, or anyone else.

       At the same time, the Relator also claims to have observed

that   South   Bay    hired   clinicians     who   did   not   have   what   she

considered mental health counseling degrees.                These clinicians

instead had degrees in fields such as school counseling, forensic

psychology, and pastoral counseling.           The Relator asserts that she

raised    concerns    about   these   clinicians’        qualifications      with

Scanlon.    The Defendants once again, however, dispute that the

Relator    voiced    concerns   about       regulatory    noncompliance      with

Scanlon.

       Other former employees also testified that they had discussed

supervision issues with South Bay leadership.                   Gearhart, for

instance, stated that she had brought up concerns about “how South

Bay was going to ensure compliance with supervision requirements”

with Kevin Sheehan at least 10 times from 2012 to 2014.               Dkt. 295-

28 at 9–10.      She also recalled communicating these concerns to


                                        7
        Case 1:15-cv-13065-PBS Document 372 Filed 05/19/21 Page 8 of 59



Scanlon and Pelletier.        And she remembered having informed Sheehan

and Pelletier that MassHealth would not pay for services provided

by Master’s level counselors who did not receive supervision from

independently     licensed    clinicians.          The    Defendants      deny    that

Gearhart ever believed that South Bay was actually in noncompliance

with any MassHealth requirement or voiced concerns about actual

noncompliance to leadership.

       Along similar lines, several South Bay employees attested

that    South   Bay   had   developed      a    policy    of   allowing    licensed

supervisors to review and sign off on the notes or charts of

clinicians whom they were not directly supervising.                  Rose Lunney,

South Bay’s business manager, explained that, beginning in 2011,

South Bay began directing licensed clinicians to sign off on the

charts    of    supervisees    for   the       purposes   of    satisfying       payer

supervision      requirements.       Hart       similarly      communicated       that

licensed supervisors were allowed to review and sign off on notes

for clinicians with whom they had not met.                     The Relator, in an

email to several South Bay employees, including Gearhart and

Lunney, explained that “[t]he majority of clinicians said they

were being told to write in a name of a supervisor other than their

actual supervisor” on their session notes.                Dkt. 296-6 at 3.         She

elaborated that “[o]ne clinician stated that they were being told

they had to do this in case they were ever audited.”                   Dkt. 296-6

at 3.     The Defendants, however, contend that the notes discussed


                                        8
     Case 1:15-cv-13065-PBS Document 372 Filed 05/19/21 Page 9 of 59



by Lunney, Hart, and the Relator were separate from the supervision

documentation at issue in this case and were not required by

MassHealth.

V.   Grabbing the Tiger by the Tail-or Not

     In   2013,   Sheehan   asked   Lucy    Andrade,   South   Bay’s    Human

Resources Director, to chair a retention task force meeting aimed

at studying the issue of employee turnover at South Bay.               One of

the issues that the Retention Working Group focused on was the

need for improved supervision.           Sheehan was a sub-chair of the

group.    The Working Group proposed that “[l]icensure should be a

required criteria” for supervisors, but it did not specify that

this requirement stemmed from the MassHealth regulations.                 See

Dkt. 295-25 at 8.

     The record shows that concern over supervision at South Bay

began to grow after the Retention Working Group was convened.              In

April 2014, for instance, Andrade informed Pelletier over email

that South Bay’s Mental Health Division had only 70 licensed staff.

She indicated that South Bay needed to hire more licensed staff,

in part so that the licensed staff could “sign off on supervision.”

Dkt. 296-10 at 3.     The Defendants deny that South Bay needed to

hire more staff in order to comply with the MassHealth regulations.

     Also in April 2014, C.I.S.’s Chief Clinical Officer, Ed

Neuhaus, developed a report on supervision at South Bay.                   He

explained in his report that he was “starting to see the underside


                                     9
       Case 1:15-cv-13065-PBS Document 372 Filed 05/19/21 Page 10 of 59



of how things work at [South Bay] and it is raising concerns.”

Dkt. 296-3 at 4.        According to the report, although Neuhaus had

“no complete set of hard data, one pattern is emerging; namely,

the small number of licensed clinicians in the workforce requires

non-licensed clinicians to do supervision and be accountable.”

Id. at 4.    Through a survey, Neuhaus was able to determine that 70

percent of South Bay’s supervisors were unlicensed.               He further

concluded that only 67% of Clinic Directors were independently

licensed.     Neuhaus shared this report with H.I.G. members Scola

and Loose in an email in 2016, noting that the report was “still

relevant.”      Dkt.    296-11    at   2.     The   Defendants   dispute   the

statements from Neuhaus’s report to the extent that they suggest

that Neuhaus’s analysis addressed MassHealth regulations, and they

also dispute the underlying cited evidence.

       South Bay also decided to convene a series of working groups,

called the “Tiger Teams,” in 2014.           The Sponsors of the Tiger Teams

included Sheehan, Pelletier, and Neuhaus.           Among other issues, the

Tiger Teams focused on the problem of employee retention at South

Bay.    The Mental Health Tiger Team presented its findings to the

Sponsors in May 2014.        Gearhart, who attended the meeting, said

that   she   observed    that    the   MassHealth   regulations   concerning

supervision requirements were passed around the room during the

meeting.     She testified that “there was a concern that . . . we

could be out of compliance if this recommendation was not taken


                                        10
      Case 1:15-cv-13065-PBS Document 372 Filed 05/19/21 Page 11 of 59



. . . to add more independently licensed supervisors to South Bay

as a whole.”     Dkt. 296-14 at 15.         The Relator similarly observed

that a member of the Mental Health Tiger Team “had with her a copy

of [the MassHealth mental health center regulations] and she raised

that up for everybody to see and said this is not just a training

requirement, this is not just . . . something that we would like

as a benefit, this is what is needed according to regulations.”

Dkt. 295-21 at 12.       Sheehan explained that, during the Tiger Teams

meeting, he heard that South Bay was “out of compliance” with the

regulations, although he asserts that no one at the meeting raised

the   financial     or     billing     ramifications     of     South    Bay’s

noncompliance.     Dkt. 294-44 at 12.

      Notably, the Defendants dispute this account of the events.

They point out that when Gearhart was questioned about whether

South Bay complied with MassHealth’s supervision expectations

while she was director, Gearhart responded in the affirmative.

Globally,   they    dispute     that   the    Tiger   Team    recommendations

addressed compliance with MassHealth regulations.

      After the Tiger Teams presentation in 2014, the Relator

emailed   Pelletier      with   information     regarding     the   MassHealth

regulations pertaining to mental health centers.               In her email,

she explained that “only 4 out of 5 regional directors have their

independent license.”        Dkt. 296-20 at 2.        She further expressed

that “[t]he direct supervisor is responsible for all cases and


                                       11
     Case 1:15-cv-13065-PBS Document 372 Filed 05/19/21 Page 12 of 59



thus we are failing to provide direct and continuing supervision

by an independently licensed clinician in most cases.”            Dkt. 296-

20 at 3.      Pelletier explained that this exchange was the first

time that he realized that supervision was a regulatory issue.

The Defendants dispute that the Relator’s email described actual

regulatory noncompliance at South Bay.

     Concurrently, Hart emailed Pelletier to inform him that she

had discovered that 75% of clinicians at South Bay were being

supervised by unlicensed supervisors, based on a sample that Hart

took at Pelletier’s request.      Hart explained that she had included

supervisors who were Licensed Clinical Social Workers (LCSWs) in

the 75% figure due to a policy adopted by the Board of Registration

of Social Workers providing that LCSWs may not supervise other

mental health practitioners.       The Defendants dispute the premise

of Hart’s email, asserting that MassHealth does not require a

specific ratio of unlicensed clinicians to clinicians and that

LCSWs are qualified to provide supervision under the MassHealth

regulations.

     In an email sent by Neuhaus to Sheehan, Neuhaus expressed

that Hart had similarly told him that she was “confident [South

Bay] is not meeting standards for clinical supervision.”                 Dkt.

296-22 at 2.     The Defendants dispute Neuhaus’s statement to the

extent that it purports to represent Hart’s understanding of the

regulations     and   that   it   conveys   that   South    Bay    was     in


                                    12
     Case 1:15-cv-13065-PBS Document 372 Filed 05/19/21 Page 13 of 59



noncompliance.    In a later email to Neuhaus and Pelletier, Hart

directly quoted the MassHealth regulations relevant to clinical

supervision, explaining “I pulled out the key regs/statements and

got it down to one page—I think this is pretty straight forward.”

Dkt. 296-23 at 2.

     Pelletier    subsequently    spoke    with   Gearhart      about   the

supervision policies at South Bay.           He learned that Gearhart

believed that so long as a Regional Director of a mental health

clinic was licensed, any employees below the Regional Director in

the “clinical pyramid” were receiving adequate supervision under

the regulations.4    Dkt. 294-20 at 17.       Pelletier explained that

Scanlon   apparently     shared    Gearhart’s     view   that     clinical

supervision could be provided through this so-called “waterfall

[e]ffect.”   Dkt. 294-20 at 37.    The Defendants dispute Pelletier’s

characterization to the extent that it suggests that South Bay was

in noncompliance with the regulations or that Scanlon knew or had




4
 Gearhart’s testimony seems to be inconsistent on certain points.
Gearhart testified that she understood that MassHealth would not
pay for services provided by Master’s level counselors who did not
receive   clinical   supervision   from   independently    licensed
clinicians, and that she conveyed this information to Sheehan,
Pelletier, and others. She recalled telling Sheehan that South
Bay would have to pay MassHealth back if South Bay did not meet
supervision requirements. But Gearhart testified that she never
informed Sheehan or others at South Bay that South Bay was actually
out of compliance with the regulations.


                                   13
        Case 1:15-cv-13065-PBS Document 372 Filed 05/19/21 Page 14 of 59



reason     to    believe       that   South     Bay   did   not   comply   with    the

regulations.

        In June 2014, Pelletier held a meeting with Neuhaus, Hart,

Gearhart, and Scanlon to discuss the issue of supervision at South

Bay.     He, Hart, and Neuhaus concluded during the meeting that a

“more     stringent”       approach     was     necessary,     while   Scanlon     and

Gearhart believed that South Bay was compliant with the supervision

requirements.          Dkt. 334-4 at 6.        Pelletier, however, did not take

any steps to ensure that unlicensed counselors were not providing

care to MassHealth patients going forward.                    He further testified

that, in his capacity as South Bay’s corporate representative, he

understood that “there was a billing component to the MassHealth

regulations requiring licensed supervision of . . . unlicensed

therapists.”       Dkt. 294-14 at 22.            The Defendants take issue with

this account, explaining that several other South Bay personnel

testified       that    they    believed      that    the   supervision    South   Bay

provided was consistent with regulatory requirements or that the

regulatory requirements were unclear.

        A leadership advisory firm, ghSmart, was enlisted by C.I.S.

and South Bay to provide an assessment to Sheehan, Loose, and

Scola. The July 2016 assessment determined that retention remained

an issue at South Bay and highlighted several areas of employee

dissatisfaction.         It went on to provide that




                                           14
        Case 1:15-cv-13065-PBS Document 372 Filed 05/19/21 Page 15 of 59



        [u]nderlying all of these challenges is a belief among
        the staff that many of these issues were identified 2-3
        years ago when the Tiger Teams were established and
        little was done to address them at the time despite
        assurances that action would be taken. For example, we
        heard, “We were unwilling to spend the money after the
        Tiger Teams to implement the required changes. It was
        a thorough process, but nothing was implemented.”

Dkt. 296-24 at 6 (emphasis in original).            The Defendants dispute

that     the    Tiger   Team    recommendations     concerned     regulatory

compliance, and they dispute that no Tiger Team recommendations

were implemented.

VI.     Procedural History

        The Relator brought this action in 2015.        The Commonwealth of

Massachusetts intervened after the case was unsealed in November

2017.      In a previous decision, this Court allowed in part and

denied in part the Defendants’ motions to dismiss the Plaintiffs’

complaints.      See Massachusetts ex rel. Martino-Fleming v. S. Bay

Mental Health Ctr., Inc., 334 F. Supp. 3d 394 (D. Mass. 2018);

United States ex rel. Martino-Fleming v. S. Bay Mental Health Ctr.,

Inc., No. CV 15-13065-PBS, 2018 WL 4539684 (D. Mass. Sept. 21,

2018).

        The Plaintiffs then filed an amended consolidated complaint

in 2019.       Their current complaint alleges that the Defendants

knowingly caused false claims to be submitted to MassHealth, in

violation of the “false-presentment” provisions of the federal

False Claims Act,        see 31    U.S.C. § 3729(a)(1)(A),      and of the



                                      15
      Case 1:15-cv-13065-PBS Document 372 Filed 05/19/21 Page 16 of 59



Massachusetts False Claims Act, see Mass. Gen. Laws Ann. ch. 12,

§ 5B(a)(1).    Specifically, the Plaintiffs allege that false claims

were submitted where (1) clinicians providing care were supervised

by   unlicensed   individuals,    (2)     clinicians    were   supervised   by

inadequately licensed individuals, (3) clinicians did not receive

“clinical supervision,” (4) supervision did not occur with close

enough temporal proximity to the date of service, (5) South Bay

provided     inadequate    documentation       of    supervision,   (6)     the

directors of satellite clinics were unlicensed, and (7) unlicensed

clinicians did not have “counseling” degrees.

                             LEGAL STANDARDS

      A party is entitled to summary judgment when “the movant shows

that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.”             Fed. R. Civ.

P. 56(a).     “[A]t summary judgment a court must view the record in

the light most favorable to the nonmoving party and draw all

reasonable    inferences    in   favor    of   the    same.”    Chadwick     v.

WellPoint, Inc., 561 F.3d 38, 41 (1st Cir. 2009).           “A genuine issue

exists when, based on the evidence, a reasonable jury could resolve

the issue in favor of the non-moving party.”           Napier v. F/V DEESIE,

Inc., 454 F.3d 61, 66 (1st Cir. 2006).

                                 DISCUSSION

I.    False Presentment




                                     16
     Case 1:15-cv-13065-PBS Document 372 Filed 05/19/21 Page 17 of 59



     The False Claims Act creates civil liability where a person

“knowingly    presents,   or   causes    to   be   presented,   a   false   or

fraudulent claim for payment or approval” against the United States

government. 31 U.S.C. § 3729(a)(1)(A).             The Massachusetts False

Claims Act creates similar liability with regard to claims against

the Commonwealth of Massachusetts.5           See Mass. Gen. Laws ch. 12,

§ 5B(a)(1).    I address the elements of a false-presentment claim

in turn.

     Falsity

     “Evidence of an actual false claim is ‘the sine qua non of a

False Claims Act violation.’”      Karvelas, 360 F.3d at 225 (quoting

United States ex rel. Clausen v. Lab. Corp. of Am., Inc., 290 F.3d

1301, 1311 (11th Cir. 2002)).      The Supreme Court has recognized a

theory of liability under the False Claims Act known as “implied

false certification.”     See Universal Health Servs., Inc. v. United

States ex rel. Escobar (“Escobar II”), 136 S. Ct. 1989, 1995 (2016)

(involving false claims for services performed by unlicensed and

unsupervised staff).      Under this theory, “liability can attach

when the defendant submits a claim for payment that makes specific




5 The Court will use caselaw interpreting the federal False Claims
Act to interpret the Massachusetts False Claims Act. See United
States ex rel. Karvelas v. Tufts Shared Servs., Inc., 433 F. Supp.
3d 174, 181 (D. Mass. 2019) (explaining that “Massachusetts courts
look for guidance to cases and treatises interpreting the federal
False Claims Act” when interpreting the Massachusetts False Claims
Act (cleaned up)).


                                    17
      Case 1:15-cv-13065-PBS Document 372 Filed 05/19/21 Page 18 of 59



representations      about    the    goods       or    services    provided,       but

knowingly fails to disclose the defendant’s noncompliance with a

statutory, regulatory, or contractual requirement.”                      Id.   Where

the   omission     “renders    those   representations           misleading,”      the

falsity element may be satisfied.               Id.

      The parties’ dispute over whether South Bay submitted any

“false claims” centers on a disagreement over the meaning of the

regulations.       Courts have interpreted falsity to “encompass a

theory   of     liability    based   on    non-compliance         with    regulatory

instructions.”      United States v. Care Alts., 952 F.3d 89, 96 (3d

Cir. 2020) (holding that a claim may be “false” where it fails to

comply with statutory and regulatory requirements).                         However,

failure to meet “industry standards” does not render a claim false.

See Chesbrough v. VFA, P.C., 655 F.3d 461, 468 (6th Cir. 2011)

(holding    that   “Medicare    does      not    require    compliance      with   an

industry standard as a prerequisite to payment”).

      Courts     interpreting    Massachusetts         regulations       “ordinarily

accord     an    agency’s     interpretation          of   its    own     regulation

considerable deference.”         Warcewicz v. Dep’t of Env’t Prot., 574

N.E.2d 364, 366 (Mass. 1991).              As such, this Court will “only

disturb the agency’s interpretation if it is patently wrong,

unreasonable, arbitrary, whimsical, or capricious.”                      Goldberg v.

Bd. of Health of Granby, 830 N.E.2d 207, 215 (Mass. 2005) (cleaned




                                          18
        Case 1:15-cv-13065-PBS Document 372 Filed 05/19/21 Page 19 of 59



up); see also Auer v. Robbins, 519 U.S. 452, 461 (1997); Kisor v.

Wilkie, 139 S. Ct. 2400, 2408 (2019).

        Scienter

        With respect to the scienter element, 31 U.S.C. § 3729(b)(1)

defines “knowingly” to include situations where the defendant “has

actual     knowledge    of   the   information,”        “acts   in   deliberate

ignorance of the truth or falsity of the information,” or “acts in

reckless disregard of the truth or falsity of the information.”

There is no requirement that the defendant have specific intent to

defraud.      Id. § 3729(b)(1)(B).      “[I]t is unusual to grant summary

judgment on scienter.”       Massachusetts v. Mylan Labs., 608 F. Supp.

2d 127, 154 (D. Mass. 2008) (quoting S.E.C. v. Ficken, 546 F.3d

45, 51 (1st Cir. 2008)).       Whether a defendant “knowingly” violated

a regulation can depend on the reasonableness of the defendant’s

interpretation of the regulation.            United States ex rel. Herman v.

Coloplast Corp., 327 F. Supp. 3d 300, 310 (D. Mass. 2018) (“[T]he

reasonableness of defendant’s interpretation of the regulation and

suggestions of government warnings away from that interpretation

present mixed questions of fact and law best resolved by the jury

when the material facts are in dispute.”).

        Causation

        “If a person knowingly participates in a scheme that, if

successful, would ultimately result in the submission of a false

claim    to   the   government,    he   has    caused   those   claims   to   be


                                        19
      Case 1:15-cv-13065-PBS Document 372 Filed 05/19/21 Page 20 of 59



submitted.” Martino-Fleming, 334 F. Supp. 3d at 406 (citing United

States ex rel. Schmidt v. Zimmer, Inc., 386 F.3d 235, 243-44 (3d

Cir. 2004)).      “Generally, mere knowledge of the submission of

claims and knowledge of the falsity of those claims is insufficient

to   establish    ‘causation’   under    the   FCA.”      United    States   v.

President & Fellows of Harvard Coll., 323 F. Supp. 2d 151, 186 (D.

Mass. 2004).     At the same time, however, “a defendant may be liable

if it operates under a policy that causes others to present false

claims to the government.”      Id. at 187.      Furthermore,


      [w]here   the  defendant   has   an   ongoing   business
      relationship with a repeated false claimant, and the
      defendant knows of the false claims, yet does not cease
      doing business with the claimant or disclose the false
      claims to the United States, the defendant’s ostrich-
      like behavior itself becomes a course of conduct that
      allowed fraudulent claims to be presented to the federal
      government.

Id. (citation and internal quotation marks omitted).                This Court

has previously explained that “[a] parent may be liable for the

submission of false claims by a subsidiary where the parent had

direct involvement in the claims process.”             Martino-Fleming, 2018

WL 4539684, at *5.

      Materiality

      “A   misrepresentation    about    compliance      with   a   statutory,

regulatory, or contractual requirement must be material to the

Government’s payment decision in order to be actionable under the

False Claims Act.”     Escobar II, 136 S. Ct. at 1996.          “What matters



                                    20
      Case 1:15-cv-13065-PBS Document 372 Filed 05/19/21 Page 21 of 59



is not the label the Government attaches to a requirement, but

whether the defendant knowingly violated a requirement that the

defendant knows is material to the Government’s payment decision.”

Id.   The materiality element “look[s] to the effect on the likely

or    actual    behavior    of     the    recipient    of    the      alleged

misrepresentation.” Id. at 2002 (quoting 26 Williston on Contracts

§ 69:12 (4th ed. 2003)).          The Supreme Court has described the

materiality element as “demanding” and “rigorous.”               Id. at 2002-

03.

II.   The Falsity Element:       What do the Regulations Require?

      All MassHealth mental health centers, including South Bay,

must comply with MassHealth regulations.        See 130 Mass. Code Regs.

429.401.    This means that MassHealth mental health centers must

meet the requirements detailed under 130 Mass. Code Regs. 429.422–

24, the regulations that the Plaintiffs claim were violated in the

present case.    The Plaintiffs must prove that the claims submitted

by South Bay fail to comply with these regulations to meet the

falsity element of a false-presentment claim.

      Whether South Bay Supervisors Were Properly Credentialed

      The first MassHealth requirement in dispute involves the

credentialing     requirements      for    supervisors      of     unlicensed

clinicians.     No party disputes that unlicensed clinicians must be

supervised pursuant to the MassHealth regulations.               Indeed, the

Commonwealth’s regulations generally provide that


                                     21
      Case 1:15-cv-13065-PBS Document 372 Filed 05/19/21 Page 22 of 59



      [e]ach staff member must receive supervision appropriate
      to the person’s skills and level of professional
      development. Supervision must occur within the context
      of a formalized relationship providing for frequent and
      regularly   scheduled    personal   contact    with   the
      supervisor.   Frequency and extent of supervision must
      conform to the licensing standards of each discipline’s
      Board of Registration, as cited in 130 [Mass. Code Regs.]
      § 429.424.

130 Mass. Code Regs. 429.438(E)(1).           This requirement also applies

to dependent satellite clinics.           130 Mass. Code Regs. 429.422(D).

      The   central    issue    related      to   credentialling        is   whether

supervisors need to meet certain licensure requirements.                          The

Plaintiffs assert that unlicensed social workers and counselors

may   not   be   supervised      by    Licensed      clinical    Social      Workers

(“LCSWs”),     Licensed     Alcohol    and   Drug     Counselors       (LADCs),    or

unlicensed     clinicians.       The    Defendants      do   not      dispute   that

supervisors must be licensed, but they argue that no regulation

prohibits either LCSWs or LADCs from providing supervision to

social     workers    or   counselors.        I   consider      the    supervision

requirements for social workers and counselors in turn.

      a.     Supervision of Social Workers

      The    regulations       unambiguously      support       the    Plaintiffs’

argument with regard to the supervision of social workers by LCSWs

or    LADCs.         The    MassHealth       regulation         delineating       the

“Qualifications      of    Professional      Staff    Members”     requires     that

mental health centers employ “[a]t least one staff social worker”

who must “be licensed or have applied for and have a license


                                        22
     Case 1:15-cv-13065-PBS Document 372 Filed 05/19/21 Page 23 of 59



pending    as   an   independent    clinical    social    worker    by   the

Massachusetts Board of Registration of Social Workers.”            130 Mass.

Code Regs. 429.424(C)(1).          The regulation then addresses the

supervision requirements for “any additional social workers on the

staff.”     130 Mass. Code Regs. 429.424(C)(2).          Specifically, the

regulation states that these “additional social workers on the

staff” must provide services under the direct and continuous

supervision of “an independent clinical social worker.”            130 Mass.

Code Regs. 429.424(C)(2) (emphasis added).            To the extent that

social    workers    were   not   supervised   by   licensed   independent

clinical social workers (“LICSWs”), South Bay failed to meet the

requirements of 130 Mass. Code Regs. 429.424(C)(2).                While the

parties did not focus on this point, the regulation does not

require supervision of a licensed social worker with a license

pending as an independent clinical social worker.

     This conclusion is supported by the fact that, under the

Massachusetts Board of Registration of Social Workers regulations,

LICSWs, but not LCSWs, are “licensed by the Board to engage in the

independent practice of clinical social work.”             258 Mass. Code

Regs. 8.03; see also 258 Mass. Code. Regs. 12.01(5) (providing

that LICSWs may “[p]rovide clinical . . . supervision to individual

social workers or groups of social workers”).

     b.     Supervision of Counselor




                                     23
     Case 1:15-cv-13065-PBS Document 372 Filed 05/19/21 Page 24 of 59



     Similarly, LCSWs or LADCs may not supervise counselors.              The

“Scope of Professional Practice” regulation for LCSWs issued by

the Board of Registration of Social Workers provides that “[a]

LCSW may not provide clinical supervision to any other mental

health   practitioner,”    a     category   that     includes   counselors.

258 Mass. Code. Regs. 12.02(7).      The MassHealth regulations do not

expressly incorporate this requirement, but 130 Mass. Code Regs.

429.424(F)(1)   states    that    supervision   of    counselors   must    be

provided by “a fully qualified professional staff member trained

in one of the core disciplines described in 130 [Mass. Code Regs.]

429.424(A) through (D).”         Because LCSWs are not permitted to

provide clinical supervision to other mental health practitioners,

they cannot be considered “fully qualified” supervisors under the

relevant MassHealth regulations.

     Similarly, because LADCs are licensed only to treat substance

use disorders, see 105 Mass. Code Regs. 164.006, they are not

“fully qualified” to supervise counselors providing a full range

of services. Indeed, under the regulations governing the licensure

of LADCs, the highest level of LADC (Licensed Alcohol and Drug

Abuse Counselor I) is permitted to provide “supervision to other

alcohol and drug counselors,” but the regulations do not provide

that LADCs may supervise other non-LADC counselors or LCSWs.              See

105 Mass. Code Regs. 168.004.




                                     24
        Case 1:15-cv-13065-PBS Document 372 Filed 05/19/21 Page 25 of 59



        c.    Supervision of Social Workers and Counselors by
              Unlicensed Clinicians

        To the extent that South Bay’s unlicensed clinicians were

supervised by other unlicensed clinicians, any relevant claims

submitted are false.        The regulations are clear that supervision

must be provided by “a fully qualified professional staff member

trained in one of the core disciplines described in 130 [Mass.

Code Regs.] 429.424(A) through (D)” for counselors, 130 Mass. Code

Regs.     429.424(F)(1),    and   by   an   “independent   clinical     social

worker”       for social workers, 130 Mass. Code Regs. 429.424(C)(2).

Unlicensed clinicians meet neither of these requirements.

        Whether the Regulations Require “Clinical” Supervision
        which Involves a Discussion of Individual Cases

        The   parties   dispute   whether     unlicensed   clinicians      must

receive “clinical supervision,” and whether clinical supervision

requires a discussion of individual client cases between the

supervised clinician and the supervisor.             The Defendants argue

that     no   regulation   requires    that   “clinical    supervision”      be

provided.       Instead, they contend that administrative supervision

or licensure supervision will also suffice.6            They further argue

that, even if clinical supervision were required, there is no

regulation requiring that a discussion of individual client cases




6 Licensure supervision is a form of supervision offered by South
Bay to help unlicensed clinicians obtain their licenses.


                                       25
      Case 1:15-cv-13065-PBS Document 372 Filed 05/19/21 Page 26 of 59



occur during every individual supervision session or during group

supervision sessions.

      The regulations require that “social workers on the staff

. . . provide services under the direct and continuous supervision

of an independent clinical social worker.”            130 Mass. Code Regs.

429.424(C)(2).      Similarly, the regulation requiring supervision

for counselors provides that “[a]ll unlicensed counselors included

in the center must be under the direct and continuous supervision

of a fully qualified professional staff member trained in one of

the core disciplines described in 130 CMR 429.424(A) through (D).”

130 Mass. Code Regs. 429.424(F)(1).

      The   Plaintiffs   convincingly     argue   that   the   Court   should

interpret these regulations to require “clinical supervision” of

the services provided by clinicians.              Indeed, the supervision

requirements of the MassHealth regulations are focused on the

“services” rendered by social workers and counselors, not on

administration or licensure.      The Defendants’ interpretation makes

no sense.    Why would MassHealth permit mental health services to

be provided by unlicensed clinicians with only administrative or

licensing oversight?

      Furthermore, the Defendants’ argument that the supervision

need not be “clinical” is disingenuous given past admissions.

South Bay’s corporate officers and internal policies corroborate

the   Plaintiffs’    interpretation      that   the   supervision   must   be


                                    26
     Case 1:15-cv-13065-PBS Document 372 Filed 05/19/21 Page 27 of 59



“clinical”   in   nature.     Pelletier,      South    Bay’s      Rule   30(b)(6)

corporate designee, testified that “[a]n unlicensed clinician must

receive    licensed    clinical    supervision       from    an    independently

licensed    supervisor.”      Dkt.   294-14     at    21    (emphasis     added).

Similarly, South Bay’s 2015–2016 Policy and Procedures Manual

defined supervision as “clinical supervision,” explaining that

“[a]ll    full-time,   unlicensed,    master’s       level    therapists      must

receive at least 1 hour of clinical supervision a week from an

independent, licensed clinician.”         Dkt. 295-9 at 97.         Based on the

text of the regulations and the evidence of South Bay’s policy and

practice, I conclude that the only reasonable interpretation of

the regulation is that supervision provided to clinicians under

the MassHealth regulations must be “clinical” in nature.

     Defendants’ stronger argument is that “clinical supervision”

does not necessarily require discussion of individual clients.

There is some evidence that, under the best practices of the

profession, “clinical supervision” should include a discussion of

individual    clients.        Stephanie      Jordan    Brown,       MassHealth’s

designee,    testified     that   clinical    supervision         definitionally

includes “discussion of care that is being delivered to the

client.”     Dkt. 294-7 at 28.       Pelletier further testified that

unlicensed     clinicians     at     South     Bay     received          “clinical

supervision,” meaning “discussing their case work, discussing any

issues they may have with any of their consumers or clients.”                 Dkt.


                                     27
        Case 1:15-cv-13065-PBS Document 372 Filed 05/19/21 Page 28 of 59



294-20 at 18.         And    Hart    testified that clinical supervision

requires a discussion of individual cases.                While the practice of

the   profession     suggests       that   discussing     individual    cases    is

typical, the regulation itself is silent on whether individual and

group “clinical supervision” must always include a discussion of

individual cases.         I hold that the MassHealth regulations do not

unambiguously require the discussion of individual clients at

every     clinical   supervision      session      even   though    that   is   one

reasonable interpretation.

        Moreover, the regulations do not require that a discussion of

individual cases be documented as part of each supervision session.

As discussed below, the regulations do include a documentation

requirement, but there is no clear requirement that individual

clients’     names   be   listed     in    each   instance   of    documentation.

Indeed, when asked whether the MassHealth regulations require

“that documentation actually list out an individual client or

patient’s name,” Dr. Frederic Reamer (the Plaintiffs’ expert)

testified that such documentation was not required “in every

instance, in every discussion, but typically as a pattern in the

clinical supervision documentation, yes, absolutely.”                  Dkt. 298-1

at 30.     When asked what such a “pattern” of documentation would

look like, Dr. Reamer explained that he did not “think there is an

explicit standard.”         Dkt. 298-1 at 31.




                                           28
        Case 1:15-cv-13065-PBS Document 372 Filed 05/19/21 Page 29 of 59



         In   the    absence     of   a   requirement   that    a    discussion   of

individual client cases be documented during each supervision

session, the Court holds that a failure to document clinical

supervision by listing an individual client’s name does not make

a claim false. However, the fact of supervision must be documented

and truthful.        At the hearing, the Plaintiffs explained that some

supervision documentation consisted of nothing more than a blank

form.     In such obvious instances, South Bay did not provide an

adequate record of clinical supervision.

              Whether the Regulations Require Supervision to Occur
              within Two Weeks of a Service

        The Plaintiffs argue that supervision must occur within two

weeks before or after a patient’s date of service.                  The Defendants

contend that the regulations contain no such requirement.                       They

assert     that     the   only   relevant       stipulation   in    the   MassHealth

regulations is that supervision be “frequent.”                 See 130 Mass. Code

Regs. 429.438(E)(1).           But the Defendants overlook the remainder of

the language in 130 Mass. Code Regs. 429.438(E)(1). The subsection

reads in full:

        [e]ach staff member must receive supervision appropriate
        to the person’s skills and level of professional
        development. Supervision must occur within the context
        of a formalized relationship providing for frequent and
        regularly   scheduled    personal   contact    with   the
        supervisor.   Frequency and extent of supervision must
        conform to the licensing standards of each discipline’s
        Board of Registration, as cited in 130 [Mass. Code Regs.]
        429.424.




                                           29
        Case 1:15-cv-13065-PBS Document 372 Filed 05/19/21 Page 30 of 59



130 Mass. Code Regs. 429.438(E)(1) (emphasis added).

        The MassHealth regulations therefore speak directly to the

frequency of supervision, which must comply with the standards of

each discipline’s Board of Registration. The Board of Registration

of   Social    Workers,     in    turn,    provides     that       the   frequency   of

supervision for social workers is “one hour per week, or equivalent

pro rata amount for part time employees, of face-to-face individual

clinical supervision.”           258 Mass. Code Regs. 12.02.             The Board of

Allied Mental Health and Human Services Professions requires that

mental health counselors receive “a minimum of one Supervisory

Contact Hour of supervision for every 16 Contact hours of Direct

Client Contact Experience,” 262 Mass. Code Regs. 2.07(3)(b), or

“if working Part Time, supervision that is pro-rated no less than

one Supervisory Contact Hour bi-weekly,” 258 Mass. Code Regs.

2.07(3)(c).       For part-time counselors, the minimum amount of

supervision is therefore one hour every two weeks.

        The Defendants assert a strained interpretation that the

supervision     requirements        from   the    Boards     of    Registration      for

social workers and counselors speak only to a ratio of supervisory

hours    to   service   hours,      rather      than   the    two-week      window    of

supervision.         This        interpretation        of    the     regulations      is

unreasonable because it would permit unlicensed clinicians to

spend months without receiving regular supervision only to get a

marathon session occasionally.                  Considering the fact that the


                                           30
      Case 1:15-cv-13065-PBS Document 372 Filed 05/19/21 Page 31 of 59



MassHealth regulations specify that supervision must be “frequent

and regularly scheduled,” the Plaintiffs’ interpretation is the

only reasonable one.     See 130 Mass. Code Regs. 429.438(E)(1).           On

this basis, I conclude that the supervision requirements speak to

the frequency, and not merely the ratio, of supervisory hours.

      The Defendants also point out that the relevant provision of

the MassHealth regulations refers to the “licensing standards of

each discipline’s Board of Registration, as cited in 130 [Mass.

Code Regs.] 429.424.”        See 130 Mass. Code Regs. 429.438(E)(1)

(emphasis added).     They argue that, because the provision cites to

no specific Board of Registration for counselors (as it does for

other core disciplines, including social workers), counselors need

not be supervised on a biweekly basis.            While there is no direct

citation to the licensing standards for the Board of Allied Mental

Health and Services Professions, the context of the regulation,

along with the requirement that supervision be “frequent and

regularly scheduled personal contact with the supervisor,” 130

Mass. Code Regs. 429.438(E)(1), is reasonably interpreted to mean

that this standard is incorporated.

      As a final argument, the Defendants point out that the

licensing standards put forth by the Boards of Registration apply

only to those clinicians seeking to become licensed.           See 258 Mass

Code Regs. 9.01 et seq. (licensing standards for social workers);

262   Mass.   Code   Regs.   2.01   et    seq.   (licensing   standards   for


                                     31
       Case 1:15-cv-13065-PBS Document 372 Filed 05/19/21 Page 32 of 59



counselors).     They contend that the requirement under 130 Mass.

Code   Regs.   429.438(E)(1)     that     the   “frequency   and   extent    of

supervision    must   conform   to   the    licensing   standards    of   each

discipline’s Board of Registration” must apply exclusively to

those social workers and counselors seeking licensure.               But 130

Mass. Code Regs. 429.438(E)(1) makes no such distinction.             And, as

the Plaintiffs point out, such an interpretation of the regulations

would defeat the further requirement in 130 Mass. Code Regs.

429.438(E)(1) that “[e]ach staff member . . . receive supervision

appropriate to the person’s skills and level of professional

development.”         The   Defendants’     proposed    interpretation       is

unreasonable.     The least skilled social workers and counselors who

are not aspiring for licensure would receive the least supervision.

I therefore conclude that supervision must occur within two weeks

of a service for all supervised clinicians.

            Whether Documentation of Supervision Is Required under
            the Regulations

       The Defendants argue that the regulations do not require

documentation of the supervision of unlicensed clinicians.                  The

Plaintiffs, in contrast, contend that the MassHealth regulations

require that supervision be documented.

       Consistent with the Defendants’ argument, the “Recordkeeping

Requirements” provision of the MassHealth “Mental Health Center

Services” regulations refers only to a requirement that providers




                                     32
     Case 1:15-cv-13065-PBS Document 372 Filed 05/19/21 Page 33 of 59



keep medical records.    See 130 Mass. Code Regs. 429.436.         But the

general   MassHealth     “Administrative     &   Billing”     regulations

expressly state that:

     [t]he MassHealth agency will not pay a provider for
     services if the provider does not have adequate
     documentation to substantiate the provision of services
     payable under MassHealth. All providers must keep such
     records, including medical records, as are necessary to
     disclose fully the extent and medical necessity of
     services provided to, or prescribed for, members.

130 Mass. Code Regs. 450.205(A). The Plaintiffs argue that because

supervision is required for the payment for services rendered by

unlicensed clinicians, documentation of supervision is required to

“substantiate the provision of services payable under MassHealth.”

See 130 Mass. Code Regs. 450.205(A).        This interpretation of 130

Mass. Code Regs. 450.205(A) is reasonable.

     The MassHealth regulatory scheme supports the Plaintiffs’

conclusion.     MassHealth   requires    participating    mental   health

centers to be licensed by the Massachusetts Department of Public

Health, unless the agency has waived the requirement.           130 Mass.

Code Regs. 429.404(A).     The Department of Public Health, in turn,

requires that unlicensed clinicians “be clinically supervised on

a regular basis” and that “documentation of supervision must be

available for review.”     105 Mass. Code Regs. 140.530(E).        Because

the Department of Public Health expressly requires supervision to

be recorded—and because MassHealth requires mental health centers

to be licensed by the Department of Public Health—the MassHealth


                                   33
      Case 1:15-cv-13065-PBS Document 372 Filed 05/19/21 Page 34 of 59



regulations       are     reasonably         construed           to     incorporate         this

recordkeeping requirement.

      Whether Satellite Programs Must Have Their Own Licensed
      Clinic Director

      The Defendants argue that, because all South Bay’s satellite

programs were dependent on the South Bay parent                                clinic, the

programs were not required to have their own licensed clinic

directors.       The Plaintiffs contend that MassHealth regulations

require all satellite clinics to have licensed clinic directors.

      The Defendants’ interpretation is contradicted by the plain

language    of    the   regulations.              130    Mass.        Code   Regs.    429.439

describes      the    conditions       under       which     services          provided      by

satellite programs are reimbursable.                       The regulation governing

satellite    programs       expressly        states       that        “[t]he   director       of

clinical    services      of    the     parent          center    must       designate      one

professional      staff     member      at    the        satellite       program      as    the

satellite’s clinical director.                    The clinical director must be

employed on a full-time basis and meet all of the requirements in

130   [Mass.     Code    Regs.]       429.423(B).”           130       Mass.    Code       Regs.

429.439(C).          Turning to 130 Mass. Code Regs. 429.423(B), the

regulation       provides      that    “[t]he       clinical           director      must    be

licensed, certified, or registered to practice in one of the core

disciplines listed in 130 [Mass. Code Regs.] 429.424, and must

have had at least five years of full-time, supervised clinical




                                             34
       Case 1:15-cv-13065-PBS Document 372 Filed 05/19/21 Page 35 of 59



experience subsequent to obtaining a master’s degree, two years of

which must have been in an administrative capacity.”

       The relevant regulations thus require that clinical directors

of    dependent    satellite       programs   be    “licensed,       certified,     or

registered” and have “at least five years of full-time, supervised

clinical experience.”        To the extent that the dependent satellites

at South Bay did not have clinical directors or the clinical

directors did not meet these requirements, South Bay has not

complied with the regulations.

       The Defendants’ main argument relies on a sub-provision of

130 Mass. Code Regs. 429.439, which explains that “[i]n a dependent

satellite       program,     the     supervisor         must     meet      the   basic

qualifications required for his or her discipline, as set forth in

130    [Mass.     Code     Regs.]    429.424.”          130     Mass.   Code     Regs.

429.439(C)(3).      The Defendants assert that “supervisor” in this

context    means    “clinical       director”      of    a     dependent    satellite

program.    Because the “basic qualifications” under 130 Mass. Code

Regs. 429.424 do not include licensure, the Defendants argue that

clinical directors need not be licensed.                 They point out that the

Plaintiffs’ expert also interpreted the regulation that way.                       See

Dkt. 336-3 at 3.         However, their interpretation does not square

with the requirements set forth for clinical directors in 130 Mass.

Code Regs. 429.423(B).          Based on a reasonable interpretation of

the   plain language of the regulations, I conclude that                          they


                                        35
      Case 1:15-cv-13065-PBS Document 372 Filed 05/19/21 Page 36 of 59



unambiguously        require   that   clinical      directors   of    dependent

satellite programs must be licensed.

              Whether Clinicians Are Required to Have Counseling
              Degrees

      The Plaintiffs argue that some South Bay counselors failed to

meet the degree requirements of the regulation describing the

“Qualifications of Professional Staff Members,” which provides

that “[a]ll counselors must hold a master’s degree in counseling

education, counseling psychology, or rehabilitation counseling.”

130   Mass.    Code    Regs.   429.424(F)(1).       More   specifically,   the

Plaintiffs assert that some South Bay clinicians had degrees in

subjects      like     “art    therapy,     early     childhood      education,

rehabilitation education, sociology, and pastoral counseling,”

which they contend do not qualify as “counseling degrees” under

the regulations.       Dkt. 306 at 61–62.       The Defendants contend that

South Bay’s counselors were properly credentialled to provide

clinical services.

      In support, the Defendants point to a separate Board of Allied

Mental Health and Human Services Professions regulation providing

that, in order to be eligible for licensure as a Licensed Mental

Health Counselor, a candidate must have a degree in “[c]ounseling,

counselor education, expressive therapies, adjustment counseling,

rehabilitation        counseling,     counseling      psychology,     clinical

psychology, or another Mental Health Counseling field determined




                                       36
      Case 1:15-cv-13065-PBS Document 372 Filed 05/19/21 Page 37 of 59



by the Board to be a Related Field.”            262 Mass. Code Regs. 2.02.

The   Defendants    argue   that     this    regulation    gives     the   Board

flexibility    in   determining       what    fields      are     “related”     to

counseling.

      The   Plaintiffs   seem   to    concede    that   the      Board   has   the

discretion to determine eligibility for licensure as a Licensed

Mental Health Counselor on a case-by-case basis.                I agree with the

Defendants that the regulation gives discretion as to whether

degrees in adjacent subjects like art therapy, early childhood

education, and pastoral counseling can count as an eligible mental

health counseling degree.       Accordingly, I allow the Defendants’

motion for summary judgment with respect to alleged false claims

based on the degrees of counselors in related fields.                See Hagood

v. Sonoma Cty. Water Agency, 81 F.3d 1465, 1477 (9th Cir. 1996)

(holding that falsity could not be established where the relevant

statute left key determinations to the discretion of government

officials).

            Whether the MassHealth Regulations Are Applicable to
            the MBHP and MCO Claims

      Finally, the Defendants argue that a claim submitted to MBHP

or the MCOs cannot be false based on the MassHealth regulations.

Specifically, the Defendants contend that MassHealth delegates

authority to MBHP to makes its own payment rules.                 In support of

their argument, they cite 130 Mass. Code Regs. 450.124(A), which




                                      37
     Case 1:15-cv-13065-PBS Document 372 Filed 05/19/21 Page 38 of 59



provides    that      “[p]ayment          for    [behavioral         health]     services     is

subject    to    the       terms    of    the    Contractor’s         provider     contracts

including,      but       not     limited       to,   provisions       governing     service

authorization        and     billing       requirements.”             Because     MBHP   is   a

contractor with MassHealth, the Defendants contend that claims

submitted       to    MBHP       are     subject      to     MBHP’s    requirements,        not

MassHealth regulations.

     The Defendants make the same argument with regard to the MCOs,

pointing to 130 Mass. Code Regs. 450.200, which provides, “[i]f

the MassHealth regulations about payment methods and conditions of

provider participation conflict with a provider or managed care

contract, such contract supersedes the regulation, unless the

contract expressly states otherwise.”                        On this basis, they assert

that the MCOs have their own payment terms, which supersede any

payment terms put in place by MassHealth.

     But the Defendants have not shown how the billing, payment,

and contractual terms of MBHP and the MCOs conflict with the

clinical supervision requirements of MassHealth.                           Moreover, their

argument    that          MBHP    and     the    MCOs       can   circumvent      MassHealth

regulations          by     setting        lower        licensure       and      supervision

requirements makes little sense given the overarching requirement

that all MassHealth mental health centers comply with MassHealth

regulations.         See 130 Mass. Code Regs. 429.401.                     The Plaintiffs’

argument    that       the       requirements         set    forth    in   the    MassHealth


                                                 38
     Case 1:15-cv-13065-PBS Document 372 Filed 05/19/21 Page 39 of 59



regulations apply as a payment condition to MBHP and the MCOs is

therefore reasonable.

III. Whether a “Reasonable Interpretation” of a Regulation
     Precludes Falsity

     The Defendants argue that, even if they misinterpreted any

applicable MassHealth regulations in submitting claims to the

agency, these claims were not “false” because their interpretation

of the regulations was reasonable.            This argument conflates the

knowledge and falsity elements of the False Claims Act.             Because

it is sometimes difficult to discuss falsity without implicating

the knowledge requirement, some courts discuss it in conjunction

with the knowledge element.        See, e.g., United States ex rel.

Lamers v. City of Green Bay, 168 F.3d 1013, 1018 (7th Cir. 1999).

     The   reasonableness    of   a        defendant’s   interpretation   of

regulations may be relevant to whether it knowingly submitted a

false claim, but “the question of ‘falsity’ itself is determined

by whether [the defendant’s] representations were accurate in

light of applicable law.”     United States ex rel. Oliver v. Parsons

Co., 195 F.3d 457, 463 (9th Cir. 1999); cf. United States v. Harra,

985 F.3d 196, 204 (3d Cir. 2021) (holding in the criminal fraud

context that, “[w]hen a defendant is charged with false reporting

based on an ambiguous reporting requirement,” “the Government must

prove either that its interpretation of the reporting requirement

is the only objectively reasonable interpretation or that the



                                      39
        Case 1:15-cv-13065-PBS Document 372 Filed 05/19/21 Page 40 of 59



defendant’s      statement        was     also    false     under      the    alternative,

objectively      reasonable        interpretation”)              The     meaning     of   the

regulations,      though,         “is    ultimately       the    subject      of   judicial

interpretation.”        See Oliver, 195 F.3d at 463.

        Thus, in the above discussion, the Court interpreted the

agency regulations to determine whether the Government has proven

the falsity element.              It also determined the reasonableness (or

not) of the Defendants’ interpretation of the regulation.                            Whether

defendants       had         an         alternative         objectively         reasonable

interpretation bears on the “scienter” element of the false-

presentment claims

IV.     Whether the Plaintiffs Have Presented Sufficient Evidence
        of Violations

        In   support    of     their       Motion     for      Summary      Judgment,     the

Plaintiffs      cite    three      illustrative          examples      of    false   claims

submitted by South Bay to payers for reimbursement. The Defendants

argue    that   in     order      to    prevail     on   the    falsity      element,     the

Plaintiffs must “produce competent evidence of an actual false

claim made to the government.”                See United States ex rel. Booker

v. Pfizer, Inc., 847 F.3d 52, 58 (1st Cir. 2017).                            They contend

that the three examples of false claims supplied by the Plaintiffs

do not suffice to show falsity.

        The Defendants concede that all three of the example claims

involve the provision of services by unlicensed clinicians.                                In




                                             40
        Case 1:15-cv-13065-PBS Document 372 Filed 05/19/21 Page 41 of 59



the three examples, the unlicensed clinicians received supervision

from unlicensed clinicians at the time of the service.                     These

claims are false under the only reasonable interpretation of the

regulations       because   any   supervision    by   a    licensed     clinician

occurred months from the time of service.7                However, I note that

this holding is limited to the three false claims submitted by the

Plaintiffs at this juncture, and it does not apply broadly to the

other    claims    identified     by   the   Plaintiffs    as   false    but   not

submitted to this Court for review.

V.      Materiality

             Whether Compliance with the Regulations Was Material
             to Payment

        The Defendants argue that the regulations at issue in this

case were not material to MassHealth’s decision to issue payment.

The First Circuit’s decision in United States ex rel. Escobar v.

Universal Health Servs., Inc., 842 F.3d 103 (1st Cir. 2016)

(“Escobar III”), however, complicates their argument regarding at




7With respect to claim one, a master’s level counselor who provided
therapy on August 3, 2009 received supervision by an unlicensed
mental health counselor, who did not get her license until two
years after the date of service. Defendants point out that she
was supervised by a LMHC in March, April, and May 2009, but these
supervision sessions occurred three months prior to the claim at
issue.   With respect to claim two, a clinician with a master’s
degree in counseling psychology who provided therapy on April 17,
2013 was supervised by an unlicensed clinician.      Finally, with
respect to claim three, an unlicensed social worker with a master’s
degree received supervision from an unlicensed social worker and
was later supervised by a LCSW, who was not yet a LICSW.


                                        41
      Case 1:15-cv-13065-PBS Document 372 Filed 05/19/21 Page 42 of 59



least some of the regulations.            There, the court concluded that

the licensing and supervision requirements at issue in the present

case are material as a matter of law.               In its analysis, the court

considered three main factors: (1) whether compliance with the

regulations was a condition of payment, (2) whether the information

at   issue    under   the   regulations      goes    to   the    “essence   of   the

bargain,” and (3) whether the Government paid a particular claim

despite      its   actual   knowledge   that    certain         requirements     were

violated.      Id. at 110.

      Regarding the first factor, the court explained that:

      regulatory compliance is not merely a condition of
      payment; rather, MassHealth’s decision to have a series
      of regulations in place to ensure that clinical mental
      health counselors, psychiatrists and psychologists are
      of sufficient professional caliber to treat patients
      strongly counsels in favor of a finding that compliance
      with these regulations is central to the state’s
      Medicaid program and thus material to the government’s
      payment decision.

Id. at 110. Compliance with licensing and supervision requirements

designed to ensure that professionals like social workers and

mental health counselors possess the necessary qualifications for

the job is therefore central to MassHealth’s regulatory program.

See Escobar II, 136 S. Ct at 2000-01.

      As to the question of whether the regulations go to the “very

essence of the bargain,” the First Circuit’s decision in Escobar

III again provides guidance.        Specifically, the court explained




                                        42
     Case 1:15-cv-13065-PBS Document 372 Filed 05/19/21 Page 43 of 59



     the centrality of the licensing and supervision
     requirements in the MassHealth regulatory program, which
     go to the very essence of the bargain of MassHealth’s
     contractual relationships with various healthcare
     providers under the Medicaid program, is strong evidence
     that a failure to comply with the regulations would be
     sufficiently important to influence the behavior of the
     government in deciding whether to pay the claims.

842 F.3d at 110 (cleaned up).         The First Circuit has thus made

clear that the supervision and licensure requirements imposed by

MassHealth go to the “essence of the bargain” between the agency

and healthcare providers.

     Despite this strong language from the First Circuit on the

exact regulations at issue here, the Defendants argue that, even

if they did not comply with the above regulations, their compliance

with the regulations was not material to MassHealth’s payment

decision because MassHealth continued to pay claims despite having

knowledge   of   the   Defendants’   regulatory   noncompliance.        The

Defendants point to evidence that MassHealth never audited South

Bay for compliance with the regulations above.         See United States

ex rel. Coffman v. City of Leavenworth, 303 F. Supp. 3d 1101, 1121

(D. Kan. 2018) (finding that a failure to audit “suggest[ed] that

regulatory compliance was not material to payment”).             And they

highlight the fact that MassHealth continued paying South Bay’s

claims for two years after the Relator disclosed her allegations

to the Commonwealth of Massachusetts.          Finally, the Defendants

contend that MassHealth has not sanctioned similarly situated



                                     43
       Case 1:15-cv-13065-PBS Document 372 Filed 05/19/21 Page 44 of 59



mental health centers.         The Department of Public Health identified

one    mental    health   center,        for    instance,        as    having   provided

deficient clinical supervision, but the Defendants claim that

there is no evidence that MassHealth took any action against it.

       The   Plaintiffs,      in    response,        argue   that      the   materiality

element is concerned with what MassHealth actually knew of South

Bay’s regulatory noncompliance and not whether MassHealth could

have learned of South Bay’s noncompliance through audits.                            They

contend that the Department of Public Health’s findings regarding

the other mental health center referenced by the Defendants were

immaterial and there is no evidence that MassHealth knew of these

findings.     See Escobar III, 842 F.3d at 112 (finding that evidence

that    state    regulators        had   some        knowledge    of    complaints    of

regulatory violations was not enough to show that MassHealth had

actual knowledge of violations).                 They also point out that when

MassHealth did become aware of the scope of the allegations once

the complaint in the present case was unsealed, it stopped payment.

         Based on the undisputed evidence in the record, the Court

concludes as a matter of law that no reasonable juror could find

that   misrepresentations          of    compliance      with     the    licensure   and

supervision requirements are not material.                   However, there may be

minor violations of these regulations that were not material to

payment.        Take,   for   example,         the    case   of   unlicensed     clinic

directors.       The Defendants point out that they disclosed the


                                           44
          Case 1:15-cv-13065-PBS Document 372 Filed 05/19/21 Page 45 of 59



qualifications of the clinical director in one of the dependent

satellites, but MassHealth never objected to the credentials.

Based on this evidence, a reasonable juror could find that services

by    a    properly       credentialed   and     supervised   clinician    will   be

reimbursed         even     if   the   clinical    directors     were   improperly

credentialed.          As another example, clinical supervision may be

frequent and regularly scheduled even if on occasion there is a

longer interval than required by the regulations (say, three weeks

instead of two weeks).            Further, there may be documentation errors

which are not material. Because materiality “cannot be found where

noncompliance is minor or insubstantial,” Escobar II, 136 S. Ct.

at 2003, I conclude that minor deviations from the licensing,

supervision and documentation requirements are not material to

payment.

VI.       Scienter

          The Defendants move for summary judgment on the scienter

element on the ground that the Plaintiffs cannot establish scienter

as    to     any   Defendant      because   the    regulations    at    issue   were

ambiguous.89         They contend that they reasonably interpreted all the

regulations at issue, made attempts to clarify the regulations,

and were told that South Bay was compliant during audits.                  But the



8
 Plaintiffs did not move for summary judgment on scienter.
9
 The parties have not briefed the effect of the bankruptcy on the
pending motions by the other defendants.


                                            45
     Case 1:15-cv-13065-PBS Document 372 Filed 05/19/21 Page 46 of 59



Defendants have provided no evidence that they sought clarity from

or were audited by MassHealth.                 Even assuming they did, the

Plaintiffs have presented sufficient evidence that a reasonable

jury could find that the officers, directors, and other employees

at   South    Bay    and    the   other       corporate   entities    recklessly

disregarded the regulations that the court determined were not

ambiguous.

     As another matter, the parties disagree as to whether the

“materiality” element requires an additional showing of scienter.

The Defendants contend that, because they did not know that their

violations    of    the    regulations    were     material   to    payment,   the

materiality element is not satisfied. To repeat, the Supreme Court

explained in Escobar II: “What matters is not the label the

Government attaches to a requirement, but whether the defendant

knowingly violated a requirement that the defendant knows is

material to the Government’s payment decision.”                    136 S. Ct. at

1996 (emphasis added).

VII. H.I.G’s Arguments Regarding Scienter and Causation

             Scienter

     The Defendants contend that H.I.G. members and principals

were never aware of South Bay’s noncompliance with MassHealth

requirements.       The Plaintiffs allege that H.I.G. members knew that

South Bay received Medicaid reimbursement that was conditioned on

its compliance with MassHealth regulations; they further contend


                                         46
       Case 1:15-cv-13065-PBS Document 372 Filed 05/19/21 Page 47 of 59



that H.I.G. members knew that South Bay had submitted false claims.

I conclude that the Plaintiffs have pointed to sufficient evidence

to    raise   a   genuine   dispute   of     material    fact   about   H.I.G.’s

knowledge of noncompliance. First, through the testimony of H.I.G.

designee and Board member Loose, they show that H.I.G.’s leadership

understood that South Bay’s revenues were tied to Medicaid.                    They

also showed that H.I.G. understood that Medicaid had terms and

conditions of payment. Second, they point to evidence that H.I.G.’s

members were aware that MassHealth regulations required certain

forms of supervision.          Loose testified, for instance, that he

understood that Medicaid had requirements in terms of licensure

and    qualification.        Gearhart       testified,   likewise,      that    she

communicated      at   a   meeting   with    H.I.G.   that   individuals       with

master’s degrees who are not licensed must be supervised by an

independently licensed clinician or supervisor.                   Although the

Defendants take issue with the characterization of Gearhart’s

testimony, at the summary judgment stage it suffices to create a

disputed fact issue as to scienter and knowledge of materiality.

       Third, the Plaintiffs point to evidence that H.I.G. members

were informed that clinicians at South Bay were provided with

inadequate supervision.        For instance, they point out that Neuhaus

shared his findings regarding supervision at South Bay directly

with H.I.G in 2016, several years after concerns about supervision

first surfaced. Similarly, they point to evidence that the Relator


                                        47
      Case 1:15-cv-13065-PBS Document 372 Filed 05/19/21 Page 48 of 59



had informed Nick Scola, an H.I.G. employee and C.I.S. Board

member, that “many people at South Bay were leaving because they

didn’t have the licensed supervision that they needed.”                     Dkt. 321-

2 at 46.   And they cite to evidence showing that Scola was informed

of the Tiger Team’s recommendation to hire more supervisors.

Because the scienter element can be satisfied with a showing of

“reckless disregard for the truth,” see 31 U.S.C. § 3729(b)(1);

Mass. Gen. Laws ch. 12, § 5A, a reasonable jury could conclude

that the scienter element is satisfied with respect to H.I.G.

      The Defendants further argue that the Plaintiffs have not

shown that H.I.G. knew that compliance with the regulations was

material to payment.       With respect to scienter, the Supreme Court

indicated that actual knowledge of materiality can be established

by showing that a defendant knew the government typically did not

pay   where    the     condition     was       not   satisfied;      additionally,

deliberate ignorance or reckless disregard can be shown if a

reasonable     person    would     understand        the     materiality     of   the

condition.     Id. at 2001-02.

      The undisputed facts in the record support the Plaintiffs’

argument that H.I.G. should have known that misrepresentations

concerning     compliance     with        the    supervision        and     licensing

requirements    were    material     to    payment,        given   the    above-cited

testimony by the corporate deponents.                See Baena v. KPMG LLP, 389

F. Supp. 2d 112, 119 (D. Mass. 2005), aff’d, 453 F.3d 1 (1st Cir.


                                          48
     Case 1:15-cv-13065-PBS Document 372 Filed 05/19/21 Page 49 of 59



2006) (explaining that “knowledge of officers and directors having

substantial control of all activities of a corporation is imputed

to the corporation” under Massachusetts law (quoting Demoulas v.

Demoulas, 703 N.E.2d 1149, 1170 (Mass. 1998))).                   Accordingly,

H.I.G.’s motion for summary judgment is denied on the scienter

element.

     B.     Causation

     The corporate Defendants assert that H.I.G. members were not

involved in the decision-making process with respect to claims

submission and could not have caused their submission.                Obviously,

H.I.G. could not have caused any false claims to be submitted until

after its acquisition of South Bay in 2012.          With respect to later

claims, though H.I.G. is liable for any false claims submitted by

South Bay if H.I.G. “had direct involvement in the claims process.”

Martino-Fleming,    2018   WL   4539684,     at   *5.         Further,   knowing

ratification of “the prior policy of submitting false claims by

rejecting    recommendations    to   bring   South      Bay    into   regulatory

compliance constitutes sufficient participation in the claims

process to trigger [False Claims Act] liability.”               Id. at *4.

     In this context, the Plaintiffs have met their burden of

providing sufficient evidence of causation at the summary judgment

stage.    As stated above, they point to the evidence that, two years

after the Tiger Teams recommendations were presented, Scola and

Loose received a report from Neuhaus showing that the relevant


                                     49
        Case 1:15-cv-13065-PBS Document 372 Filed 05/19/21 Page 50 of 59



recommendations         were    not     implemented.           There    is   sufficient

evidence in the record that by virtue of its members’ participation

in the C.I.S. Board, H.I.G. had the power to fix the regulatory

violations which caused the presentation of false claims but failed

to do so.       I therefore deny the Defendants’ motion for summary

judgment with respect to H.I.G.’s role in causing the submission

of false claims.

VIII.         Scanlon’s Motion for Summary Judgment

              Scienter

        Scanlon argues that the Plaintiffs have provided no evidence

to satisfy the “scienter” element.                    Dkt. 286 at 11.          However,

whether Scanlon recklessly               disregarded evidence of regulatory

noncompliance is a disputed fact. Indeed, the exhibits are replete

with evidence that Scanlon was aware of and familiar with the

regulatory requirements imposed by MassHealth.                         Scanlon himself

admitted that he “referred to [the regulations] regularly” while

in charge of South Bay.               Dkt. 320-16 at 20.          Christine Oldham,

South Bay’s Assistant Business Manager, testified that Scanlon

would weigh in on regulatory requirements that payers had for

billable services.           And Gearhart testified that Scanlon “was the

person who was in charge of the regulations when it came to a

regulation.”         Dkt. 320-17 at 8.

        Not   only    have     the   Plaintiffs       provided    sufficient    record

evidence      showing    that        Scanlon    was    aware     of    the   regulatory


                                           50
        Case 1:15-cv-13065-PBS Document 372 Filed 05/19/21 Page 51 of 59



requirements, but they have also demonstrated a genuine dispute of

material fact as to whether Scanlon knew or should have known that

South Bay was in noncompliance with the regulations.                To begin,

Scanlon testified that he, as executive director of South Bay,

would      be   responsible   for   ensuring    compliance    with    certain

provisions of the MassHealth regulations. And the Relator has

testified that she had conversations with Scanlon in which she

explained that South Bay was acting “against regulations.”                  Dkt.

321-2 at 40. Indeed, the Relator explained that she had “at least

four or five conversations that were really substantive about” her

concerns about South Bay with Scanlon.

        Similarly, Pelletier testified that, after the Relator sent

an email raising her concerns, Scanlon and several South Bay

employees met to discuss the issue of compliance. Although Scanlon

expressed that he felt that South Bay was compliant with the

regulations during the meeting, several others believed that South

Bay should take a more stringent approach to the supervision of

its employees.

        In a note to Sheehan, furthermore, Scanlon explained that the

so-called “Tiger Teams” convened to address retention issues at

South Bay “did raise some concerns about our compliance with state

regulations.”      Dkt. 293-20 at 10.      Although Scanlon expressed that

he   was    “pretty   confident”    that   South   Bay   complied    with    the

regulations, he also conveyed that he believed that some of the


                                      51
     Case 1:15-cv-13065-PBS Document 372 Filed 05/19/21 Page 52 of 59



recommendations    made   by     the   Tiger      Teams    regarding   increased

supervision might be impractical.           Id.

     Scanlon    argues    that    various      audits     conducted    by   payers

undermine any inference of scienter, and he disputes the content

of his conversations with the Relator.                But ultimately, whether

Scanlon   acted   with    reckless      disregard         towards   South   Bay’s

noncompliance with the regulations and whether he knew compliance

was material are disputed facts, and weighing the evidence provided

by both sides is a task for the jury.

          Causation

     Scanlon’s    arguments      regarding      the   causation     element   are

similarly unavailing with respect to claims submitted during his

tenure at South Bay and C.I.S.         He argues that causation under the

False Claims Act requires evidence of an affirmative act on the

part of the defendant.         The causation element may be satisfied

where a defendant with the “power, authority, and duty to stop the

submission of false claims” does not intervene after learning about

the existence of false claims.         See Martino-Fleming, 334 F. Supp.

3d at 410.     The Plaintiffs have provided sufficient evidence to

show that Scanlon had the “power, authority, and duty to stop the

submission of false claims” up until the time when he left his

positions at C.I.S. in December 2014.             The fact that false claims

continued to be submitted during his tenure at South Bay and C.I.S.

supports the Plaintiffs’ argument that Scanlon did not use his


                                       52
        Case 1:15-cv-13065-PBS Document 372 Filed 05/19/21 Page 53 of 59



authority to stop the submission of false claims.              The Plaintiffs

have therefore raised a factual dispute as to the causation element

up until Scanlon’s departure from C.I.S. in 2014, and Scanlon’s

motion for summary judgment is therefore allowed in part and denied

in part.

IX.     Sheehan’s Motion for Summary Judgment

              Scienter

        Sheehan attests that he did not learn of potential compliance

issues until mid-2014, when the issue of South Bay’s compliance

with    MassHealth’s     supervision   regulations    was    brought   to   his

attention after the Relator sent an email expressing her concerns

to Pelletier.       He asserts that, from the start of his leadership

role at South Bay in 2012 up until the email was received in 2014,

he did not have any knowledge of regulatory noncompliance.

        But the record complicates this assertion.           Although Sheehan

claims he relied on subordinates for information about regulatory

compliance, Pelletier and Gearhart testified that Sheehan oversaw

regulatory interpretation and compliance at South Bay.                 And the

Relator alleged that she began informing leadership, including

Sheehan, that South Bay had issues with supervision as early as

2012.      Based on these asserted facts, there is sufficient evidence

for    a    jury   to   determine   that    Sheehan   at    least   recklessly

disregarded evidence of noncompliance prior to 2014.




                                       53
      Case 1:15-cv-13065-PBS Document 372 Filed 05/19/21 Page 54 of 59



      Moreover, Sheehan appears to have been aware of South Bay’s

regulatory noncompliance during his time at South Bay.             Sheehan

himself admitted that he “heard we were out of compliance” with

the regulations at the Tiger Teams meetings, although he asserted

that he did not understand that South Bay’s noncompliance was a

“billing issue” material to payment.       Dkt. 294-44 at 12.     Although

Sheehan’s testimony might raise questions as to whether he knew

South Bay’s violations were material, a reasonable jury could

nevertheless find that Sheehan recklessly disregarded evidence of

materiality.     In sum, the Plaintiffs have provided sufficient

evidence to create a genuine dispute of material fact as to

scienter.

            Causation

      The Plaintiffs have also provided sufficient evidence as to

the causation element to survive summary judgment with regard to

their claims against Sheehan.         Although Sheehan claims to have

instructed his subordinates to implement stringent policies to

address the supervision problems at South Bay after being notified

about the Relator’s concerns in 2014, the record shows that Sheehan

was   provided   with   recommendations    to   bring   supervision      into

compliance as early as 2012, when the Relator sent Sheehan an email

requesting “[a]n immediate and thorough review of . . . our ethical

and legal responsibilities to provide unlicensed therapists with

licensed supervision.”       Dkt. 321-25 at 6.       The Plaintiffs have


                                    54
     Case 1:15-cv-13065-PBS Document 372 Filed 05/19/21 Page 55 of 59



provided support for their claim that Sheehan did not adopt any

functional measures to address the supervision problem, even after

the Tiger Teams raised it in 2014.        He is therefore not entitled

to summary judgment on the causation element for claims submitted

after he joined South Bay in 2012.

X.   Unjust Enrichment

     The Defendants seek judgment as a matter of law on the

Plaintiffs’ unjust enrichment claim.       Unjust enrichment “provides

an equitable stopgap for occasional inadequacies in contractual

remedies   at   law.”      Mass.    Eye   &   Ear     Infirmary   v.    QLT

Phototherapeutics, Inc., 412 F.3d 215, 234 (1st Cir. 2005).             The

Defendants argue that they did not financially benefit from any

money paid to them by MassHealth, and they contend that the claim

should be dismissed because the Plaintiffs have an alternate remedy

in their False Claims Act causes of action.         As to the Defendants’

first argument, each of the Defendants benefited financially from

their relationship to South Bay, and South Bay’s main source of

revenue was payments from MassHealth. Their argument on this point

is therefore unavailing.      Regarding the second point, courts do

dismiss unjust enrichment claims where an adequate remedy at law

is available.    See, e.g., A.J. Props., LLC v. Stanley Black &

Decker, Inc., 972 F. Supp. 2d 68, 79-80 (D. Mass. 2013) (citing

Santagate v. Tower, 833 N.E.2d 171, 176 (Mass. 2005)).         Because an

adequate remedy at law exists in the Plaintiffs’ False Claims Act


                                   55
       Case 1:15-cv-13065-PBS Document 372 Filed 05/19/21 Page 56 of 59



claims, I conclude that their claims for unjust enrichment should

be dismissed.

XI.    Affirmative Defenses

       The Plaintiffs move for partial summary judgment on a range

of the 19 affirmative defenses put forth by the Defendants.                I

allow summary judgment as to the defenses already rejected in this

Court’s earlier order on the Motions to Dismiss (failure to state

a claim upon which relief may be granted and failure to plead fraud

with    particularity).       The   Defendants    have   not   opposed    the

Plaintiffs’    arguments regarding        their affirmative defenses of

waiver, estoppel, and laches, and I allow the Plaintiffs’ motion

as to these defenses.

       The Defendants do oppose the Plaintiffs’ motion as to the

defenses of public disclosure, prior civil suit, or administrative

proceeding standing.        They also oppose the Plaintiffs’ motion

regarding their 19th affirmative defense, which seeks to reserve

their right to rely upon any affirmative or additional defenses

that may become known to the Defendants during the action. Because

the Defendants do not point to evidence in the record supporting

the affirmative defenses of public disclosure and the existence of

a prior civil suit or administrative proceeding, I allow the

Plaintiffs’ motion as to these issues.

       I further allow the Plaintiffs’ motion as to the Relator’s

standing to sue.      Courts have held that relators seeking solely


                                     56
     Case 1:15-cv-13065-PBS Document 372 Filed 05/19/21 Page 57 of 59



civil penalties have standing to sue, see United States ex rel.

Bunk v. Gosselin World Wide Moving, N.V., 741 F.3d 390, 404 (4th

Cir. 2013), and although the Supreme Court has reserved judgment

on the question of whether qui tam suits are constitutional under

Article   II   of   the   constitution,   this   issue   does   not     raise

jurisdictional questions of standing, see Vt. Agency of Nat. Res.

v. United States ex rel. Stevens, 529 U.S. 765, 778 n.8 (2000).

Finally, I allow the Plaintiffs’ motion as to the Defendants’ right

to rely upon any affirmative or additional defenses to the extent

that any such defenses should have been previously raised and have

been waived.

XII. IN SUMMARY

     With regard to the Plaintiffs’ and the Defendants’ motions

on the falsity element, I hold:

1.   Any claims for reimbursement for services provided by LCSWs

who were not supervised by a LICSW, as defined by 130 Mass. Code

Regs. 429.424(c)(1), are false.

2.   Any claims for reimbursement for the services of counselors

who were supervised by a LCSW, LADC or an unlicensed clinician are

false.

3.   Any claims for reimbursement for the services of unlicensed

clinicians supervised by other unlicensed clinicians are false.




                                    57
      Case 1:15-cv-13065-PBS Document 372 Filed 05/19/21 Page 58 of 59



4.    Any claims for reimbursement for the services of clinicians

requiring supervision who did not receive clinical supervision are

false.

5.    Any   claims   for   reimbursement    for   services   by    clinicians

requiring supervision who were not supervised in a “frequent and

regularly scheduled” manner as defined in this decision are false.

6.    Any   claims   for   reimbursement    for   services   by    clinicians

requiring supervision       without supporting documentation of the

supervision are false.

7.    Any   claims   for   reimbursement    for   services    in    satellite

programs without a licensed clinic director are false.

8.    Claims submitted by South Bay to MBHP and the MCOs are false

if they violate the above regulations.

9.    Claims   for   reimbursement    for   services   by    mental    health

counselors with degrees in fields related to counseling are not

false.

10.   Claims for reimbursement for claims by unlicensed clinicians

that do not reflect clinical supervision of individual cases are

not false.

      With regard to the materiality element, the Court holds

that misrepresentations regarding compliance with the licensing

and supervision regulations are material to payment, unless the

violations are de minimis.




                                     58
     Case 1:15-cv-13065-PBS Document 372 Filed 05/19/21 Page 59 of 59



     I deny the motions by H.I.G. and the individual Defendants

with regard to the scienter and the causation elements.

Scienter includes the much-disputed issue of whether the

Defendants knew about materiality and falsity.

D.   I allow the Defendants’ motion for judgment on the unjust

enrichment claim.

E.   I allow the Plaintiffs’ motion on the affirmative defenses.

                                  ORDER
     For the reasons set forth above, the Court ALLOWS in part and

DENIES in part the Plaintiffs’ motion for summary judgment (Dkt.

276) and ALLOWS in part and DENIES in part the Defendants’ motions

(Dkt. 281; Dkt. 284; Dkt. 289).

SO ORDERED.

                                  /s/ PATTI B. SARIS
                                  Hon. Patti B. Saris
                                  United States District Judge




                                   59
